Exhibit 10.1 STOCK PURCHASE AGREEMENT BY AND AMONG INX INC., DANA ZAHKA, ANDALL OTHER SHAREHOLDERS OF SELECT, INC. dated August 31, 2007 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of August 31, 2007 (the “Effective Date”), by and among INX Inc., a Delaware corporation with offices at 6401 Southwest Freeway, Houston, Texas 77074 (“Acquiror”), Dana Zahka (the “Major Shareholder”) and the remaining shareholders as set forth on Schedule 1.0 (together with the Major Shareholder, the “Shareholders”). RECITALS A.Select, Inc., is a Massachusetts corporation with offices at 780 Dedham St., Canton, MA02021 (the “Target”). B.Target has issued and outstanding 112,990 shares, no par value per share, of its common stock (the “Shares”) which constitute all of the outstanding capital stock and voting securities of Target and are all owned by the Shareholders. C.Acquiror wishes to acquire Target and wishes to purchase from the Shareholders, and the Shareholders wish to sell to Acquiror, all of the Shares, upon the terms and subject to the conditions set forth herein. D.The Board of Directors of Target has determined that it is in the best interests of the Shareholders and Target that the Shareholders sell the Shares to Acquiror. NOW, THEREFORE, in consideration of the covenants and representations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and affirmed, the parties hereto hereby agree as follows: ARTICLE I PURCHASE ANDSALE OF SHARES 1.1Purchase and Sale of the Shares.Upon the terms and subject to the conditions set forth in this Agreement, Acquiror agrees to purchase from each Shareholder, and each Shareholder agrees to sell, assign, transfer and deliver to Acquiror, all of the Shares set forth opposite such Shareholder’s name on
